461 Pa. 668 (1975)
337 A.2d 599
BROAD MOUNTAIN CLUB, INC., Appellee,
v.
Frances D. LAZUR, Appellant.
Supreme Court of Pennsylvania.
Argued April 29, 1974.
Decided April 17, 1975.
Rehearing Denied May 29, 1975.
*669 Kenneth R. Bayless, Laputka, Bayless, Ecker & Cohn, Hazelton, Thomas S. McCready, Lansford, for appellant.
A.W. McMichael, Tamaqua, John Deutsch, Lehighton, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
PER CURIAM:
Appellant, Frances D. Lazur, was served with a complaint in equity on August 13, 1969. Within nine days the complaint was brought to the attention of the appellant's attorney. No answer was filed. Sixty-four days after the service of the complaint, and at least fifty-five days after appellant's attorney learned of the complaint, appellee obtained a default judgment. Subsequently, appellant's attorney petitioned to open a default judgment. Relief was denied.
One seeking to open a default judgment must establish that (1) the petition to open the default judgment was promptly filed, (2) the failure to file a timely answer was excusable, and (3) a meritorious defense exists. Pappas v. Stefan, 451 Pa. 354, 304 A.2d 143 (1973).
We have examined the record and agree with the trial court that the appellant's failure to file a timely answer was not excusable. The trial court properly denied the petition to open the judgment. Pappas v. Stefan, supra.
Decree affirmed. Each party to pay own costs.